Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings were received on April 6, 2021.  These drawings are acceptable.

Priority

An English translation of the priority document and a statement that the English translation is accurate are filed on April 2, 2021. The application is accorded benefit of the priority date of non-English priority document (July 26, 2019). Accordingly, Huang et al. (CN 110333551A) no longer qualifies as prior art.

Examiner’s Amendment

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by Mr. Justin King during a telephone interview on April 6, 2021.

1. (Currently Amended). A dolomite reservoir prediction method based on well seismic combination, including 
obtaining log data in a test area, and the test area includes a drilling area and a virtual drilling area;
performing log sensitivity analysis on log data of known wells in the drilling area, obtaining a dolomite index characteristic curve of the drilling area, and distinguishing dolomite and limestone according to a difference in a response range of the dolomite index characteristic curve of the drilling area;
after an artificial intelligence deep learning is performed on the dolomite index characteristic curve of the drilling area, a dolomite index characteristic curve of the virtual drilling area is obtained;
according to the dolomite index characteristic curve of the drilling area and the dolomite index characteristic curve of the virtual drilling area, [[the]] post-stack seismic data is used for inversion to obtain a distribution and development status of a dolomite reservoir in the test area;
specific steps that the dolomite index characteristic curve of the virtual drilling area is obtained after the artificial intelligence deep learning is performed on the dolomite index characteristic curve of the drilling area are:
setting the virtual drilling area in the test area, and the virtual drilling area includes several virtual wells, and a seismic well bypass curve of each virtual drilling is obtained according to a three-dimensional post-stack seismic data volume;
the optical cross-sectional index of the virtual well is obtained;
based on the correlation between the dolomite index characteristic curve of the drilling area and the optical cross-sectional index, through the artificial intelligence deep learning, a dolomite index characteristic curve of the virtual well is obtained according to an optical cross-sectional index of the virtual drilling.

2.    (Currently Amended) The dolomite reservoir prediction method based on well seismic combination according to claim 1, wherein log data of the known wells in the drilling area includes acoustic time difference AC, density DEN and neutron CNL of the dolomite.

3.    (Currently Amended) The dolomite reservoir prediction method based on well seismic combination according to claim 2, wherein a dolomite index characteristic curve of the known wells in the drilling area is Idolo: Idolo=DEN*CNL*AC*10**6.

4.    (Currently Amended) The dolomite reservoir prediction method based on well seismic combination according to claim 3, wherein the difference in the response range of the dolomite index characteristic curve of the drilling area is specifically: a characteristic response range of the dolomite to the dolomite index characteristic curve 

6.    (Currently Amended) The dolomite reservoir prediction method based on well seismic combination according to claim 1, wherein the dolomite index characteristic curve of the virtual well is used to distinguish a distribution state of dolomite and limestone in the virtual well.

7.    (Currently Amended) The dolomite reservoir prediction method based on well seismic combination according to claim 1, wherein specific steps that the post-stack seismic data is used for inversion to obtain the distribution and development status of the dolomite reservoir in the test area, according to the dolomite index characteristic curve of the drilling area and the dolomite index characteristic curve of the virtual drilling area are:
according to the dolomite index characteristic curve of the known wells in the drilling area and the virtual well in the virtual drilling area, selecting sample data and establishing a corresponding initial model, where the sample data is taken from a number of the virtual well, the initial model is a seismic inversion participation model;
substituting the sample data into the initial model, and using seismic waveform difference inversion to predict a distribution and development status of the dolomite reservoir on a seismic profile of a well, to obtain inversion results;
comparing the inversion results with a distribution and development status of the dolomite reservoir in the drilling area, and correcting the inversion results until the 

8. (Currently Amended) The dolomite reservoir prediction method based on well seismic combination according to claim 7, wherein specific steps of correcting the inversion results are:
when the inversion results and the distribution and development status of the dolomite reservoir in the drilling area are low, reelecting correction sample re-establishing a corresponding correction model 
substituting the corrected sample data into the corresponding correction model, and using seismic waveform difference inversion to predict the distribution and development status of the dolomite reservoir on the seismic profile of the well, to obtain inversion correction results;
comparing the inversion correction results with the distribution and development status of the dolomite reservoir in the drilling area, when the inversion correction results and the distribution and development status of the dolomite reservoir in the drilling area are low, and then repeating the specific steps of correcting the inversion results the specific steps of correcting the inversion results 

Note Regarding 35 USC § 101


Under step 1 of the Guidance, the claims fall within a statutory category.
Under prong 1, step 2A, claim 1 recites an abstract idea of “performing log sensitivity analysis on log data of known wells in the drilling area, obtaining a dolomite index characteristic curve of the drilling area, and distinguishing dolomite and limestone according to a difference in a response range of the dolomite index characteristic curve of the drilling area” (Mental Processes).
Under prong 2, step 2A, the abstract idea is integrated into a practical application of “after the artificial intelligence deep learning is performed on the dolomite index
characteristic curve of the drilling area, a dolomite index characteristic curve of the virtual drilling area is obtained” and “a dolomite index characteristic curve of the virtual well is obtained according to an optical cross-sectional index of the virtual drilling” as recited in claim 1. Accordingly, claim 1 and dependent claims 2-4, 6-8, and 10 are patent eligible under 35 USC 101.

Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a dolomite reservoir prediction method based on well seismic combination comprising based on the correlation between the dolomite index characteristic curve of the drilling area and the optical cross-sectional index, through the artificial intelligence deep learning, a dolomite index characteristic .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Zhi et al. (CN 103527184A) discloses a method for predicting a dolomite reservoir including adopting the results of the post-stack wave impedance inversion and/or the pre-stack elastic parameter inversion to predict the dolomite reservoir of the target stratum” (Abstract). However, Zhi et al. does not disclose based on the correlation between the dolomite index characteristic curve of the drilling area and the optical cross-sectional index, through the artificial intelligence deep learning, a dolomite index characteristic curve of the virtual well is obtained according to an optical cross-sectional index of the virtual drilling.

Contact Information


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        April 6, 2021